DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/31/21, with respect to the rejection in view of Ho and de Jong have been fully considered and are persuasive.  The prior rejection been withdrawn. Applicant’s amendments to the independent claims now recite an entire plug enclosure that includes a ferrule within and where the rear portion is configured to extend 360 degrees around a passage. Examiner contends that shaping a housing or having a housing extend to enclose further portions of a connector would be within the level of ordinary skill in the art as a modification to the prior art disclosed or on its own. A clarified rejection follows below in view of US 4,952,798 to Graham et al.
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,952,798 to Graham et al.
Graham discloses in figure 2, a fiber optic connector comprising: 
A housing (13 and 14) including separately formed housing portions configured to be connected to each other to cooperatively define an enclosure (figure 2 shows the pieces separated), the enclosure comprising a plug frame formed by the housing portions, the plug frame configured to be plugged into a receptacle (6; figure 1) such that the plug frame is at least partially received in the receptacle (the plug inserts partway; figure 1), a first of the housing portions having a latch (41, 42; figure 2, as well as snap in portion that is unlabeled on each piece; column 5, line 23); 
A fiber optic ferrule (23 and 24) located in the plug frame (when assembled the ferrules reside within the housing frame; figure 3); 
Wherein the housing includes a back post (19 and 20; figure 2) configured to extend 360 degrees circumferentially (via threaded collar 15) through which an optical fiber (8 and 9; figure 1) extends to the ferrule and where the portions of the back portion forms a respective circumferential segment of the back post (when combined, the two housing pieces create a round and threaded portion).
As to claim 2, the latch is formed of a one piece material with the first housing half. Examiner notes that as currently claimed, the latch does not need to be configured to secure both housing portions to each other. Examiner notes though that even if amended to correct this, the prior art does disclose a snap-fit connection.


    PNG
    media_image1.png
    258
    343
    media_image1.png
    Greyscale


As to claim 5, the back post portion is configured to hold a fiber (via threaded collar in figure 1). 
As to claim 8, the housing portions define a body for a ferrule (figure 2). 
As to claims 9 and 17, springs (31 and 32) are disclosed within the body.
Claim 10 appears to be a duplicate of claim 1. Although not identical in language, they recite the same features.
As to claim 11, the two portions are a molded material. 
As to claim 12, the threading creates ribs.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of De Jong (cited in prior office action).
Graham discloses the invention as claimed including a threaded collar to secure an end portion of an optical cable in a back post portion, however, Graham fails to explicitly disclose a tubular securing member or crimp ring. It is noted that Graham uses a threaded collar to “clamp” and friction fit an interior portion of a cable. Crimp bands, rings collars and tubular additions are common in the optical art. 
De Jong discloses such a securing crimp (15A-15B, 18 and 34). 
It would have been obvious to one having ordinary skill in the art to add the claimed tubular, crimp and crimp components since they are well known in the art for securing fiber cables to a connector and as taught by De Jong in the invention of Graham to properly and further secure a fiber cable.
Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of De Jong.
Graham discloses the invention as claimed except for the use of a LC form factor connector. It is noted that the optical art adapts many connectors to various form factors for the 
De Jong discloses such a LC-type connector. 
It would have been obvious to one having ordinary skill in the art to incorporate a LC connector within the housing of Graham to enable use with a LC-type connection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2021/0247571
US 2020/0310042. 
US 2011/0123157. 
CN 101907751
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883